 RESCAR,INC,1Rescar,Inc.andBrotherhood of Railway Carmen of,theUnited States and Canada,AFL-CIO. Case6-CA-1413313 February 1985,DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSHUNTER AND DENNISOn 30 November 1981 Administrative LawJudge Thomas A. Ricci issued the attached deci-sion.The Respondent filed exceptions and a sup-porting brief, the Union filed cross-exceptions anda brief, and the Respondent filed a brief in responseto the cross-exceptions. iThe Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, andconclusions only to the extent consistent with thisDecision and Order.The undisputed evidence shows that on 29 Octo-ber 1979 the Union became the certified bargainingrepresentative of the Respondent's employees whoservice, repair, and condition railroad freight carsatDu Bois, Pennsylvania. The Respondent metwith the Union on 14 occasions between 10 De-cember 1979 and 27 March 1980 to negotiate a col-lective-bargaining agreement. The parties agreed toconfine their discussions to noneconomic itemsduring their initial series of meetings. Their negoti-ations over noneconomic issues became protractedprimarily because of the lack of premeeting prepa-ration on the part of the Union and its failure tosubmit promised counterproposals on a number ofissues.As a consequence some meetings had to beadjourned early. In February, parties began negoti-ations over economic issues as well, and in Marchthe Respondent sought the assistance of a Federalmediator to speed up negotiations. By late Marchthe parties were in agreement on a number of non-economic issues, including the major portion of theproposed management-rights clause and the griev-ance-arbitration procedure.On 1 April, while a number of noneconomicissueswere still in dispute, the Respondent gavewritten notice to the Union and employees that itwas putting into effect five noneconomic bargain-ing proposals which changed employee seniorityrights, created a safety committee with authority tomake work rules, and established time periodswithinwhich employees could withdraw fromiThe Union moved to strike portions of the Respondent's answeringbrief on the ground that it goes beyond the scope of the Union's cross-exceptionsThe Respondent filed an opposition thereto As the cross-ex-ceptions broadly seek "additional clarification" of the judge's "surfacebargaining"finding and the answering brief is responsive to that issue, wedeny the motion to strikeunion membership. The employees walked off thejob from 3 to 15 April and filed unfair labor prac-tice charges which led to the issuance of a com-plaint.2Thereafter, by letter of 8 May, the Re-spondent rescinded the unilateral changes, resumedbargaining on economic issues, and on 12 Junemade a final contract offer.3 The union member-ship rejected the Respondent's contract offer on 8July and negotiations were suspended indefinitely.Prior to the scheduled hearing on the unfairlabor practice charges, the parties on 23 Septemberexecuted a settlement agreement with a nonadmis-sion clause which resolved all existing charges, andthe agreement was approved by the presiding ad-ministrative law judge. The parties also agreed toresume bargaining and to extend the certificationyear through December 1980. At the reopened ne-gotiations on 13 and 14 October, the parties agreedtomost of the noneconomic proposals, includingthe remainder of the management-rights clause, andthe Union communicated its willingness to acceptthe Respondent's economic package which it hadpreviously rejected on 8 July. The Respondent's at-torney responded that the Respondent could notguarantee what its new proposal would be becausethe economic situation was much different fromwhat it had been in June, that business hadchanged for the worse and had not picked up sincesummer, and that the employees' strike had causedsome permanent business losses.4 Thereafter, on 6November, the Respondent proffered a reducedeconomic package which, inter alia, eliminated anywage increase for the first year of the contract, butretained the second- and third-year increases. TheUnion accepted the economic package at the nextand final negotiating meeting on 15 December,which left unresolved only union-security, dues-checkoff,and no-strike provisions.The partiesagreed to meet again in January, but the Respond-ent sent a letter on 6 January advising the Unionthat a decertification petition had been filed andthat it would not bargain until that question con-cerning representation was resolved.52The complaint in Case 6-CA-13235 alleged that the Respondentmadeunilateralchanges in terms and conditions of employment prior toimpasse andrefused to reinstate certain "strikers" whom it had replacedThe Union characterized its walkout as a protest over unsafe workingconditions rather than a strike3 Priorto itsfinal contract offer, the Respondent's vice president Clarkinformed its attorney-negotiator by letter of 7 May that the Respondent'svolume of work had diminished because of conditions in the economyand the railroadindustry and that the Respondent also attributed loss ofsomework to the strike by employees4At the hearing the Respondent's attorney acknowledged that on 14October he believed he could exact more favorable economic terms be-cause of the Union's weakened position5MemberHunternotes that the Respondent's refusal to bargain in thisregard occurred poor to the Board's issuance ofDresser Industries,264NLRB 1088, 1089 (1982) InDresserthe Board held that the decision isnot tobe applied retroactively274 NLRB No. 1 2DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe judge found from the totality of the Re-spondent's conduct in negotiations that it had en-gaged in surface bargaining in violation of Section8(a)(5).He noted that the Respondent tied broadmanagement-rights and no-strike clauses inflexiblywith a severely limited grievance-arbitration provi-sion,characterized them as proposals which noself-respecting union would accept, and concludedthat they evidenced the Respondent's dispositionnot to reach an agreement with the Union. He alsorelied on the Respondent's insistence on withhold-ing the established profit-sharing benefit from em-ployees covered by a collective-bargaining agree-ment, its withdrawal of its economic proposals andsubstitution of regressive terms in October in theface of the Union's expressed willingness to agreeto the earlier proposal, and the Respondent's stall-ing tactics and shifting bargaining positions. Thejudge found background evidence of the Respond-ent'smotivationin itsunilateral changes in termsand conditions of employment during bargainingon 1 April and in credited testimony of an earlymorning telephone conversation in March duringwhich an inebriated Vice President Clark told em-ployee negotiating committeeman Robert Spencer,"We don't have any intention of signing a con-tract."We disagree for the following reasons.First, the judge incorrectly found that the Re-spondent proposed the three contract provisions asa package in order to retain full control over em-ployee terms and conditions. The facts show thattwo of the clauses were agreed upon separatelyvery early in the negotiations while the third wasstillindisputewhen the bargaining had ended.Further, the Supreme Court has held that it is nota violation for an employer to bargain for provi-sions of this nature any more than it would be for aunion to bargain for provisions favorable to it.NLRB v. American National Insurance Co.,343U.S. 395, 407-408 (1952). Moreover, it is not theBoard's role to sit in judgment of the substantiveterms of bargaining, but rather to oversee the proc-ess to ascertain that the parties are making a sin-cere effort to reach agreement. Id.6 It is clear thatthe Respondent, unlike the Union, was prepared tobargain,meet promptly, and make counterpropos-als throughout negotiations and even sought assist-ance from a Federal mediator.With respect to the Respondent's refusal toextend its multiplant profit-sharing plan to a collec-tive-bargaining agreement, it did so with the agree-ment of the Union in return for other general bene-fitincreases and agreeing to reopen the instantagreement and bargain over a substitute pensionBSee the summary of legal principles in our recent decision inAtlantaHilton & Tower,271 NLRB 1600 (1984)plan.This is the essence of collective bargainingand is not a violation of the bargaining obligation.Likewise, the withdrawal and substitution of al-leged regressive economic terms occurred in thecontext of changes both in the economy of the in-dustry and the relative strengths of the participants.It is not unlawful for a party to take advantage of ashift in strength in order to seek more favorablecontract terms.? In sum, we find no evidence thatthe Respondent has failed to bargain in good faith,as alleged in the complaint. In so finding, we notethat,while presettlement conduct and conduct out-side the 10(b) period is relevant as shedding lighton conduct within Section 10(b), such conductcannot itself establish a violation of the Act.8 Ac-cordingly, we shall dismiss the complaint.ORDERThe complaintis dismissed.7Hickinbotham Bros,254 NLRB 96 (1981),AtlasMetal Parts Co. vNLRB,660 F 2d 304 (7th Cir 1981) See alsoNLRB v AdvancedBusinessForms Corp,474 F 2d 457, 467 (2d Cir 1973)8The charge was filed on 19 December 1980, the complaint allegesthat the Respondent failed to bargain in good faith commencing on 23September,the date the parties executed the settlement agreement Ac-cordingly, events occurnng pnor to 19 June 1980 and prior to the settle-ment agreement may only shed light on subsequent events and may notthemselves constitute unfair labor practicesMachinists Local 1424 (BryanM f g ) v NLRB,362 U S 411, 416 (1960) And, as theBoard stated inInterstate Paper Supply Co,251 NLRB 1423, 1424 fn 9 (1980) "It is wellestablished that an unfair labor practice will not be found based on pre-settlement conduct unless there has been a failure to comply with the set-tlement agreement,or subsequent unfair labor practices have been com-mitted " Neither has occurred in the instant caseDECISIONSTATEMENT OF THE CASETHOMAS A. Ricci,Administrative Law Judge.A hear-ing in this proceeding was held on September 2, 1981, atDu Bois, Pennsylvania, on complaint of the GeneralCounsel against Rescar,Inc. (the Respondent or theCompany) The complaintwas issued on February 25,1981, on a chargefiledon December 19, 1980,by Broth-erhoodof RailwayCarmen oftheUnited States andCanada,AFL-CIO (the Unionor the ChargingParty).The issueof the case is whether the Respondent refusedto bargainwith the Unionin violation of Section 8(a)(5)of theAct. Briefs werefiledafter the close of the hear-ing by all partiesOn the entire record and from my observation of thewitnesses,Imake the followingFINDINGS OF FACTITHEBUSINESSOF THE COMPANYRescar, Inc., a Texas corporation, has an office andplace of business in Du Bois, Pennsylvania, where it isengaged in the nonretail service, repair, and conditioningof railroad freight cars.During the 12-month period RESCAR, INCbefore issuance of the complaint, in the course of its busi-ness, the Respondent purchased and received at its DuBois facility products, goods, and materials valued inexcess of $50,000 directly from out-of-state sources. Ifind that the Respondent is engaged in commerce withinthemeaning of the Act, and that it will effectuate thepolicies of the Act to exercise jurisdiction hereinII.THE LABOR ORGANIZATION INVOLVEDI find thatthe Unionis a labor organization within themeaning of Section2(5) of the Act.III.THE UNFAIR LABOR PRACTICESThis is a refusal-to-bargain case. On the basis of aBoard-conducted election, on October 29, 1979, theUnion was certified as bargaining agent for the Respond-ent'sapproximately 30 employees.'There followed,during the next 14 months, no less than 21 meetings be-tween company representatives and union spokesmen Agreat number of written, as well as oral, proposals for acollective-bargaining agreement were exchanged. Therewas much talk and written correspondence, unending ar-gument back and forth on various clauses each party de-manded From time to time, agreement was reached onsome of the matters, rather minor ones, with the greaternumber of the over 45 items discussed always hanging.A number of times, as the time went on the Companyreversed its position on this or that clause previouslysubmittedThe result was that the number of questionsseparating the parties really remained very substantialthroughout, even though some shifted from the agreed-upon list to the disputed list Some major ones-essen-tially thosewhich would have substantially stifled theUnion's voice during any contract period-persisted tothe last. Finally, on December 19, 1980, 4 days after thelastmeeting between the parties, the Union, frustrated inits attempt to achieve some kind of workable agreement,filed its charge in this case The essential allegation ofthe resultant complaint is that the Respondent refused tobargain in good faith, that it never intended to accordthe Union the recognition which the statute commands.In defense the Company points to the fact it alwaysmet with union agents when asked to do so, consid-ered-that is, talked about-every contractual proposalreceived, offered its own comprehensive draft of anagreement, discussed every subject matter that aroseduring the many meetings, and never failed to articulateits reasons for disagreement, even when it changed posi-tion from time to time. With this-the external format ofnormal collective bargaining-it is argued that the Gen-eral Counsel has failed to prove a prima facie case of badiThere is no issue concerning the appropriateness of the employeeunit for which collective bargaining was to take place, nor as to theUnion's statutory authority to speak on the employees' behalf Accord-ingly, I find that all production and maintenance employees includingplant clerical employees employed by the Respondent at its Du Bois,Pennsylvania facility, excluding office clerical employees, confidentialemployees, and guards, professional employees, and supervisors as de-fined in the Act, constitute a unit appropriate within the meaning of Sec9(b) of the Act I also find that from October 29, 1979, and thereafter theUnion was and still remains today the representative of a majority of theemployees in that unit so described3faith, that the statute calls for no more on the part of anemployer In plain language, the defense rests primarilyupon the one phrase in Section 8(d) of the Act whichsays the duty to bargain "does not compel either party toagree to a proposal or to require the making of a conces-sion."Iview this case as presenting an inference question. Isittrue,as the complaint alleges, that throughout theevents the Respondent was determined never to agreeupon the terms of any complete contract with theUnion? An important aspect of all so-called surface bar-gaining cases such as this must be made clear at theoutset.Rejection of the collective-bargaining principle,the cardinal offense alleged in this complaint, can onlybe found, if in fact it existed, upon fair consideration ofeach and every pertinent fact of recordPittsburgh-DesMoines Steel Co.,251 NLRB 125 (1980). The question isone of motivation, comparable to hidden unlawful pur-pose in the obstensibly justifiable discharge of an individ-ual employee For this reason, no two cases are alike andnone can be determinative precedent for the next. As theSupreme Court said, good faith "can have meaning onlyin its application to the particular facts of a particularcase."NLRB v. American National Insurance Co.,343U.S. 395 (1952). It is the total picture shown by the evi-dence that either supports the allegation or falls short ofthat quantum of proof sufficient to satisfy the affirmativeburden resting upon the General Counsel. There is nosuch thing as a particular phrase uttered, a special con-tract clause proposed, or even one demand insisted uponto impasse that can, or ought to be, labeled illegal per se.Similarly, no dispute over a pinpointed contract propos-al,no refusal to yield on a particular item, howeverproper were it considered out of context, or in isolation,can be ignored and removed from any consideration Asstated, the statute says clearly enough that neither partyneed yield its position on any lawful proposal But "onemust recognize as well that bad faith is prohibitedthough done with sophistication and finesse. . . . Conse-quently, to sit at a bargaining table, or . . to make con-cessions here and there, could be the very means bywhich to conceal a purposeful strategy to make bargain-ing futile or fail "NLRB v. Herman Sausage Co., 275F 2d 229 (5th Cir 1960).The Respondent makes much of the fact that duringthe hearing, at least, the General Counsel virtually con-ceded no single act of the Company throughout theentire year 1980 could be found to have been an unfairlabor practice apart from anything else The Respondentasks:How can an accumulation of nothings conceivablyamount to something9 The answer lies precisely in theBoard precedent which findsillegalobjective-a hiddendetermination not tobargain ingood faith-proved bythe accumulation of indicia, or oblique revelations of theemployer's devious technique to evade the statutorymandate. Cf.General Athletic Products,227 NLRB 1565(1977).There is another side to the coin. In the complaint theGeneral Counsel saysin haec verbathat by "proposingand insisting upon. . . a reduced starting wage rate" theCompany violated Section 8(a)(5). The complaint also 4DECISIONS OF NATIONAL LABOR RELATIONS BOARDreads that "[b]y the acts" of "rescinding agreements pre-viously reached [and then lists 11 items discussedthroughout the bargaining sessions]" the Company vio-lated the statute. Since when has it been an unfair laborpractice for an employer to argue in favor of a reductionin pay?If a unioncan justly demand a raise, why cannotan employer propose that the employees work for less?Does the complaint mean that the Company may pro-pose a lesser pay but maynot "insist" upon it? Howmanytimes-at successivemeetings-does proposalbecome insistence? There is no evidence at all of im-passe.What the complaint is really intended to say, andtheGeneral Counsel so makes clear on brief, is that bythe totality of the Respondent's conduct its bad faith isproved But it is this sort of pleading, ambivalent double-talk, that invites and encourages the superficially con-vincing defense that nothing illegal happened at all. Ifthe purpose of these proceedings is to effectuate the stat-utory objectives, it would be better served if the com-plaint were written in plain and unequivocallanguageAnd because the essence of the complaintallegation ispervasive bad faith on the part of a respondent, I find nomerit in its contention that anything that was said anddone more than 6 months before the filing of the chargemust be overlooked and ignored. Anything and every-thing that happened in connection with the apparent ne-gotiations that went on sheds a light upon the true inten-tions of the parties. The 6-month limitation applies onlyto explicit unfair labor practice findings as to specificacts, but, as already explained, this is not such a case.Crystal Springs Shirt Corp,229 NLRB 4 (1977).Inmy considered judgment this record in its entiretyrequires a finding that the Respondent refused to bargainin good faith and thereby violated Section 8(a)(5) of theAct The method used to ensure eventual frustration ofthe collective-bargainingprocess is best described as astalling tactic, a constant shifting of positions so as tocontinually revert the parties back to theirinitialpostureas the months went by It is now 2 years since the em-ployees voted in secret ballot to be represented by theUnion At the hearing the Respondent offered 55 exhibitsinto evidence, these are the written proposals made byeach party from time to time, letters across the table re-lating to modification of items without end, correspond-ence setting and changing meeting dates, listings ofagreed-upon matters as they stood at certain dates andchanged at later meetings, etc. The General Counselagreed, of course, as to the authenticity of these docu-ments, they are all regular documents of one kind or an-otherThey are relevant, for, as already explained, in acase of this kind every jot and tittle of what was said anddone must be consideredThis doesnotmean,however, that every singlematter, no matter how slight its significance, must be re-peated, discussed, analyzed, and separately evaluated inthis decisionThe exhibits total 318 sheets, twice thelength of the transcript of oral testimony. The only wit-nessto the negotiations at the hearing was the lawyer,Cohen, who did most of the talking for the Company at17 of the 21meetings.With constant reference to the 55exhibits, plus his notes of the conferences, Cohen spokeof the reasons the Respondent made the demands itmade, rejected the union proposals it did not like, andreneged on agreements previously reached. What his tes-timony really amounts to is an argumentative justifica-tion, assertedly on purely economic grounds, of every-thing the Respondent did throughout the entire year1980.Were I to comment now on everything he said,plus the contents of all the exhibits put in evidence, itwould not only take weeks to write this report, but thedecision would be virtually a reprinting of the transcriptand exhibits. I believe such a procedure would onlyserve all the more to further the prohibited objective ofextending without end the collective-bargaining processto the point where time alone would defeat it altogether.The longer this decision, the longer its time before Boardreview and acceptance. All that would then be followedby an additional year (more?) before circuit court en-forcement.And in the end, all that would result is anorder to bargain, to sit down, and start talking all overagain.Four years, maybe, after the employees expressedtheir desire to be represented by the Union; one mustask: Of what value is such an order in the effectuation ofthe basic policy of this statute? Decision here, therefore,will rest upon all pertinent matters, those set out belowand those too minor to warrant separate discussion.1.On April 1, 1980, after about 14 meetings through-outwhich a great variety of proposals had been dis-cussed 15 of them still remained in dispute. Nevertheless,on that day the Respondent informed all its employees,inwriting, that it was then and there putting in effectfive of the "proposals" which it had made to the Unionbut which the Union had not yet agreed to. The state-ment reads that the Company was doing this "whenthere is a bargaining impasse." One change made in theconditions of employment altered the seniority rights oftheemployees in four detailed situations.Anotherchanged the established system of recall. A third an-nounced establishment of a safety committee and saidanyone failing to comply with its rules could be disci-plined.There was no impasse at that moment in the bargain-ing. Impasse means when the parties to the collective-bargaining process, having failed to agree upon a totalpackage resolving all their disgareements, have reached apoint where further talking is futile. It is then, and onlythen, that the employer is free to make those changes inexisting conditions of employment which the union ada-mantly and with total finality simply refused to accept.These parties were still talking when this happened, and,indeed, had a number of meetings thereafter. Economicissues had not even been introduced as yet. Throughoutthe hearing, and throughout its brief, the Respondent de-fends repeated shifting of positions on one item after an-other on the ground that bargaining conceives of a totalpackage, with each item bearing a relationship to everyother one At times it withdrew a concession previouslymade, at others it changed a demand upward, always onthe ground that all issues focus into a single basic pic-ture. But in defense of the direct unilateral action it tookinApril, the Respondent argues the other way around.Now it says that you look at each item detailed-in thiscase over 45 of them-and if theunionobjects too RESCAR, INCstrongly about that one, or refuses to yield on it whilestillconsidering what position to take on the many otherrelated items, you find impasse as to that one item andremove it from the bargaining process, with the employ-er free to ignore the union in its dealings with the em-ployees. To state the proposition is to defeat it.Iview that April 1 conduct as revealing an intent tomake a mockery of the seeming collective bargainingthat was going on A look at the fourth "proposal" thatthe Company said it was implementimg will reveal evenmore It reads as follows.Our final proposal which provides that all employ-eeswho are members of the Union at the time acontract becomes effective shall then have 30 daystowithdraw in writing from the Union. If they donot withdraw during this period, they shall have toremain a member of the Union in good standing forthe duration of the contract as a condition of em-ployment.At that moment, this "proposal,"this"implementa-tion" of something or other, had nothing to do with con-ditions of enployment Absent aunioncontract, there isno such thing as union membership requirement, 30 daysto get in or out, escape clause, etc In the teeth of itsshow of bargaining, what this writtenstatementtold theemployees, who as a majority voted to be represented bythe Union, was that no matter what theiruniontried, theCompany would see to it that their right to reject theUnion, or to change their minds about collectivebargain-ing,would be assured them by the Company. Whatclearerindication--if not proof-of union animus, or badfaithin bargaining,however it be phrased, can there bethan this?Three days after the notice was distributed the em-ployees went on strike Twelve days later they returnedsupplicantlyThe Company took most of them back. Atthe hearing the Respondent objected to any evidenceabout this April 1 notice to the employees, or about newconditions it imposed upon the employees, on the groundthat an earlier Labor Board chargeaccusingthe Compa-ny of wrongdoing had been settled informallyin Septem-ber 1980. The Company does not reiterate this positionin its brief If what the Respondent did then-whilemeeting with the bargainingagent-is anindication ofcontinuing disregard of its statutory duty to act in goodfaith, that conduct is as much cumulative evidence of un-lawful intent as anything else it did throughout the year1980 from first to last. Cf.San Isabel Electric,225 NLRB1073 (1976).2.The parties started to meet again after the interven-ing unfair labor practice proceeding was cleared out ofthe way with no findings either way. One of the benefitsthese employees, as well as all others of the Respondentat its other plants, long enjoyedand are stillenjoyingtoday is an established profit-sharing plan, to which theCompany makes contributions to the credit of the em-ployees.From the very firstmeetings,the Respondentheld firm, and never gave up on the idea, it would in nocircumstances continue that plan for these employeesunder a union contract It offered to talk about some-5thing separate for them with no specificationsWhen anemployer makes clear throughout so many meetings thatan economic benefit, currently being paid, will absolutelybe lost under any contract it might agree to, a picture ofplanned hurt to the employees, or of a rationally hopedfor objective of rejection by the Union, is strongly indi-cated. See E. I.du Pont & Co.,203 NLRB 535 (1973)The statement by the Company's witness at the hearingthat continuation of that benefit would have been "anti-thetical to a union movement" hardly serves to lessenthe implication, more fully warranted, that the very pur-pose was to remove the Union from the picture Andagain, it is one thing when, in a total picture, insistenceupon curtailment of a benefit or two is offset by otherproposals which tend to balance the whole, so that it canbe said there is an element of fairness But it is somethingelsewhen, as here, and as will appear below, the persist-entwithdrawal of established benefits is coupled withother proposals which bring the contract as a wholevery close to what no self-respecting union wouldacceptCf.NLRB v. Reed & Prince Mfg. Co ,205 F 2d131 (1st Cir. 1953)More recently-a month ago-an-other circuit court found bad faith in this sort of bargain-ing where "the entire spectrum of proposals put forwardby a party is so consistently and predictably unpalatableto the other party that the proposer should know agree-ment is impossible."NLRB v. Mar-Len Cabinets,659F.2d 995 (1981)3.During the several meetings in May and June thatfollowed abandonment of the strike by the employees,the Union capitulated on a considerable number of pro-posals, as was to be expected. Withal, a composite read-ing of three major company proposals which the Unioncontinued to resist reveals, more than anything else, thatthe Respondent's real objective was to retain a free handto run its business without regard to the Union; theseclauses related to management rights, no strike, and arbi-tration.Viewed together, as company counsel keptchanging the language he wanted in these clauses as timewent on, they would effectively have removed theUnion from the picture had it signed what was demand-ed by October and December.In fact, these three major, so-called noneconomicissues eventually became the principal bones of conten-tion leading to this entire proceeding There came a time,towards the very end, after all the shifting of position bythe Company, including downgrading of economic mat-terspreviously agreed to, when the Union agreed toaccept almost everything as the Company insisted-except for these three items now being explained. If anyparticular insistence by the Company can be said to havefinally broken the camel's back, it is these three proposedcontract clauses.The no-strike clause demanded was very precise andall inclusive-the Union could in absolutely no event orcircumstances call a strike or condone any work stop-page by employees. Very significantly, the prohibitionwas expressly to apply in case of "any dispute involvingthe interpretation or application of this agreement."Unless some alternative, reasonable route is available tothe Union in case the employer ignores the comprehen- 6DECISIONS OF NATIONAL LABOR RELATIONS BOARDsave contract,such a complete restriction upon its powerto protest can be said to emasculate it throughout theperiod of the agreement.In this case,the concomitant proposal labeled "griev-ance and arbitration procedure"was artfully misleadingIt started by saying the Company would consider griev-ances brought by the Union"should any dispute arise. .. as to the meaning or application of the provisions ofthis agreement."But after minutely establishing the pre-liminary two or three grievance meeting steps to precedethe arbitrationto follow,the entire area of possible dis-agreement,or violation of the contract terms by the Em-ployer,is rewritten, and limited to strictly"a grievanceinvolving discipline and/or discharge."Thislanguage ex-pressly reduced the proposal to an offer that the Unioncould complain about any violation of the contract termsby the Company, that it would be heard by the supervi-sors,but that if the Union did not like management'sfinal position,the matter would end right there, exceptfor the sole situation where a man might have been firedor disciplined-meaning some lesser form of discrimina-tion in employment.Restated.To the extent that thisproposal-insisted upon throughoutby theRespondent-gave any assurance that the Company would have toabide by the terms of any contract,itwas not an arbitra-tion clause at allIf a union cannot strike to force the employer tocomply with a regularly signed collective-bargainingagreement,and if it cannot turn to a neutral outsider toseek help should the employer choose to ignore its writ-ten contract,in reality it can be said the union has nocontract of value at all. It could sue, in the regularcourts of law, I suppose,to seek redress for a contractviolation,but this is not what unions exist for Litigationwithout end can hardly be called the honest purpose ofthe collective bargaining mandated by this statute.4. Just as the no-strike and arbitration (9) clauses mustbe viewed together for correct appraisal of this com-plaint, so, too, both of them must also be seen in thelight of the so-called management-rights clause,whichwas always inflexibly tied to them. The total effect of itslanguage gave the Company the right to run its businessas though the Union did not exist;it is best appreciatedby reading the proposal itself.There was talk about verysmall phrases here and there; the record makes it impos-sible,and of little value anyway, to pinpoint everyphrase uttered over 21 meetings In reality,the followingiswhat the Respondent insisted upon-Section 9.1.Except as limited by the expressed pro-visions of this Agreement,theUnion recognizesthat the Company shall continue to have and retainthe sole and exclusive right and authority to admin-ister and/or manage the Company's business, to ex-clusively direct the working force and the employ-ees covered hereby, and in addition to other func-tions and responsibilities not specifically mentionedin this Agreement,and therefore,without attempt-ing to list herein all of these management rights, butprominent among such rights, the right and author-ity of the Company shall include:the right to leaseor sublease,the right to expand,sell,move, transferand/or terminate all or part of its operations; theright to establish and/or change hours of workand/or work schedules;the right to select,hire, andlay off employees and/or to determine the size andcomposition of the Company'swork force;the es-tablishment and determination of the required jobsin the plant including the right to combine,elimi-nate or create new jobs and the determination ofreasonable levels of productivity, quality and effi-ciency; the right to reward employees by promotionor by other means, the right to discipline,suspendor discharge employees for just cause, the right tochange or introduce any new or improved methods,materials,equipment or facilities;the right to deter-mine the methods,techniques and types of work tobe performed or work to be subcontracted, the de-termination of the products to be manufactured orsubcontracted;and the right to make and enforcesuch rules and regulations as the Company mayconsider necessary or desirable for the operation ofthis business.Thesemanagement rights are not allinclusive,but indicate the type of matters whichbelong to and are inherent to the Company TheCompany not exercising rights reserved to it or itsexercising them in a particular way, shall not bedeemed a waiver of its rights.Ido not think it necessary,or useful,to speak atlength on why such broad liberty,granted to the Em-ployer, and coupled with a tying of the Union'shandsthroughout a contract period,effectively removes thebargaining agent as a voice on behalf of the employeesJoined with the simultaneously demanded ironclad no-strike clause and the euphemistically styled, but meaning-less, "arbitration"proposals, the contract the Respondentinsisted upon for a whole year really falls in the areawhich a circuit court described as what a "self-respect-ing union" could never accept. Actually,itisnot amatter of respectability,but rather of an employer goingthroughthe motions of bargainingwith the Union, butnot really bargaining with it at all5.By the time the parties reached their 19th and 20thmeetings on October 13 and 14, the Union yielded on aconsiderable number of items-almost all of a noneco-nomic nature. By this time the Company was pressingadditional demands, mostly in the form of modificationsof proposals previously advanced. The no-strike clausewas changed to deprive any employee who might violateitsbroad prohibitions of "any recourse under the griev-ance and arbitration provisions."Itwill be recalled thatthe "grievance and arbitration" proposal,even as it stoodbefore this change, permitted arbitration only in theevent of discipline or discharge. An article entitled"Union Security"was proposed It said nothing aboutunion membership being a condition of employment forany employee hired after the execution of the contract;instead it detailed various withdrawal provisions for em-ployees who might at times choose to be members, in-cluding any new hires who might happen to be unionmembers when hired. Again,the label attached to thisarticlewas essentially a misnomer. RESCAR, INCIn any event, at these two meetings in October therewas a considerable area of concession by the Union, ifnot capitulation, as it says in its brief. And then, whenthe parties turned to economics as something that had tobe dealt with if the matter was to be settled at all, thecompany spokesman simply announced that the Compa-ny was going to reassess a number of its economic pro-posals. In the words of its witness as to that meeting hetold the union agents, "[W]e're not putting back on thetable the same proposal we had the last time, our situa-tion now is different.We are in a much different situa-tion and we're going to have to reassess our whole eco-nomic posture and respond to you and to have no guar-antee that any of the same items that we previously pro-posed may or may not be on the table." The companyspokesman said nothing that day about how, or to whatextent, the many matters it had been willing to agree toin the past were to be downgradedBy letter dated November 6 the Company then ad-vised the Union it was altering five of its longstandingeconomic proposals, lessening each of them-washuptime, holidays, group insurance, retirement benefit contri-butions, and wages. The most significant withdrawal ofitsprevious offers was to take back entirely a 35-cent-per-hour increase in pay which up to that day was totake effect with execution of any contract If there is onething that virtually must set collective-bargaining negoti-ations, after over 20 meetings, back to where they start-ed, it is for the employer to take back all the raise in payithad on the table all the time. After all, money forwork is what this is all about. The Respondent's conten-tion, in defense, that such a reversal of position was dic-tated by economic stress, especially the short-lived strikeof 7 months earlier, is unconvincing. Had that reallybeen the true cause, the Company would have found oc-casion to voice its concern and hesitancy about any raisemuch sooner But I think its witness' further testimonyservesmore to remove "economics" as its real reason.Asked at the end of his testimony what "perception" ofthe situation had inspired these changes in economicoffers in October, the company lawyer answered:The Union was in a much weaker position. I had todictatemy bargaining strategy. . . The Unionhad not called a strike when it rejected the offer, itwaited for months before asking for a resumption ofbargaining, it had no employees on the committeethis time,Mr. Spencer was no longer in the employof the company and Mr. Pisarick was on the Laid-law list, he wasn't working, there was a weakenedUnionQ.And when the Union has no strength it'sweaker.THE WITNESS. I can make a better dealIf this position-admission of intent to take advantageof a weakened union-were taken out of context, as doesthe Company's brief in its citation of authority, it wouldappear in a certain light. Viewed together with thenature of so many others of this Respondent's demandspressedwithout compromise over so long a period, itverymuch indicates instead a fixed determination to7avoid signing any contract with this UnionContinentalInsurance Co.,204 NLRB 1013 (1973).6. If there remains any doubt as to what was in themind of management-what its hidden motive reallywas-it is literally resolved out of the mouth of its VicePresident Robert Clark He telephoned Robert Spencer,the selected chairman of the employee bargaining com-mittee, inMarch 1980, after at least 12 or 13 meetingshad taken place. He called at 2 or 3 in the morning, froma bar, where he was sitting and drinking with someunion members. From Spencer's testimony: "[M]y wifeanswered the phone . . she woke me up.so I gotthe phone and it was Bob Clark . . and he said that hehad some of the men of the union there and he said thatthey were dissatisfied he said that I was causing a lot ofdisturbance and he said that he would appreciate it if Iwould withdraw from the company, leave the company,get out of it. He said, `you don't need Rescar,' he says,`why don't you leave.' I said, `I'd rather talk to the men,'I said, `I was voted into the job . . . .' He says, 'I'll talkfor the men,' he says, `they don't want you,' he says,"why don't you leave?' . . . He said, `well, we can keepyou locked in there till you quit' . . . I said, `That mightnot solve anything, me quitting.' I said, `Why don't yousign the contract and then maybe things would go backto normal.' He said, `We don't have any intention ofsigning a contract."'Called as the last witness on direct examination Clarkanswered only two questions:Q During the course of that conversation, didyou say to Mr Spencer in words or in substancethat the Company would never sign a contract withthe Union?A. Not in those words, no sir.Q. To the best of your recollection what, if any-thing, did you say with respect to a contract?A. I meant that we would never sign a contractas the Union had presented to us.This is not even a real contradiction of Spencer's testi-mony. The question was not to state retroactively whatthe witness had in mind months earlier, but only whatdid he say. The fact that the vice president may havebeen "inebriated" at that time of night, as he said, doesnot change the facts at all. He was drinking with previ-ously prounion employees when he spoke to Spencer onthe phone A day or two later he telephoned Spenceragain to tell the committeeman it was an "asinine thing"for him to have made the night call. Shortly thereaftercame the strike by the employees. Spencer joined in, andnever returned to workIt is true that wine loosens the tongue. And in thesense that Clark spilled the beans, as it were, as to hisbargaining strategy, he did make a mistake. But nothingwill alter the fact that nothing ever comes out of a man'smouth except what is in his mind. I accept, of course,Spencer's precise recollection of Clark's words. In sayingthe Respondent would never sign a contract with theUnion, Clark gave the best evidence supporting the es-sential allegation of the complaint. In vino veritas! 8DECISIONS OF NATIONAL LABOR RELATIONS BOARDIfind that by refusing to bargain with the Union ingood faith throughout the year 1980 the Respondent vio-lated Section 8(a)(5) of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in sectionIII, above,occurring in connection with the operationsof the Respondent described in section I, above, have aclose, intimate,and substantial relationship to trade, traf-fic, and commerce among the several States and tend tolead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V. THE REMEDYHaving found that the Respondent engaged in an un-lawful refusal to bargain with the Union in good faith, Ishall recommend that it be ordered to do so upon re-quest and to cease and desist from further such unfairlabor practices in the future In the light of the nature ofthe unfair labor practices found on this record, I shallalso order that the Respondent cease and desist from inany other manner interfering with the rights of its em-ployees to enjoy the statutory guarantees of self-organi-zation.CONCLUSIONS OF LAW1By refusing to bargain with Brotherhood of Rail-way Carmen of the United States and Canada, AFL-CIO in good faith,the Respondent has engaged in and isengaging in unfair labor practices within the meaning ofSection 8(a)(5) and(1) of the Act.2.The aforesaid unfair labor practices are unfair laborpacticeswithin the meaning of Section 2(6) and (7) ofthe Act.[Recommended Order omitted from publication.]